[Cite as Greenawalt v. Freed, 2018-Ohio-2603.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Estate of Roy Greenawalt et al.,                 :

                Plaintiffs-Appellants,           :               No. 17AP-62
                                                          (C.P.C. No. 15CV-9469)
v.                                               :
                                                        (REGULAR CALENDAR)
Estate of Ruth Freed et al.,                     :

                Defendants-Appellees.            :




                                        D E C I S I O N

                                     Rendered on June 29, 2018


                On brief: Morganstern, MacAdams & DeVito Co., L.P.A.,
                and Christopher M. DeVito, for appellants. Argued:
                Christopher M. DeVito.

                On brief: Kendo Dulaney, LLP, Andrew M. Engel;
                William H. Dulaney, III, for appellees. Argued: Andrew M.
                Engel.

                  APPEAL from the Franklin County Court of Common Pleas

BROWN, P.J.
        {¶ 1} This is an appeal by plaintiffs-appellants, Estate of Roy Greenawalt ("the
Greenawalt Estate"), J. Richard Cain (individually "Cain"), and Cheryl Lewandowski
(individually "Lewandowski"), from an entry of the Franklin County Court of Common
Pleas granting summary judgment in favor of defendants-appellees, Estate of Ruth Freed
(individually "the Freed Estate"), and Harry F. Panitch (individually "Panitch"), on
appellants' claim for legal malpractice, and denying appellants' motion for partial
summary judgment.
No. 17AP-62                                                                                 2

           {¶ 2} On October 22, 2015, appellants filed a complaint against appellees, alleging
appellees had wrongfully administered the estate of decedent Roy Greenawalt
("decedent"). The complaint set forth causes of action for legal malpractice, breach of
fiduciary duty, negligence, conversion, and fraud.
           {¶ 3} The following factual background is based primarily on allegations set forth
in the complaint.       On May 1, 2004, decedent died testate.       On May 26, 2004, the
Greenawalt Estate was opened in the Franklin County Probate Court (hereafter "the
probate court"). Decedent's will "identified two specific beneficiaries in succession: (A)
William A. Bricker" ("Bricker"), who was unrelated to decedent, "and (B) Ruth Cain"
("Ruth Cain"), the sister of decedent. (Compl. at ¶ 9.) Decedent's will provided in part: "I
give, devise, and bequeath all my personal property to WILLIAM A. BRICKER. Should
WILLIAM A. BRICKER, predecease me, or should he and I be deceased in a common
accident, I give, devise and bequeath my entire estate to my sister, RUTH CAIN." (Compl.
at ¶ 9.)
           {¶ 4} Both Bricker and Ruth Cain predeceased decedent. Decedent had ten nieces
and nephews, including appellants Cain and Lewandowski (the children of Ruth Cain).
The complaint alleged that "[b]ecause Bricker, a non-relative, predeceased Greenawalt,
Ruth Cain, the sister and blood relative, and any of her descendants were entitled to all
distributions of the Greenawalt Estate as the only proper and legal beneficiaries according
to Greenawalt's will and Ohio's Anti-Lapse law." (Compl. at ¶ 10.)
           {¶ 5} Ruth Freed ("Freed") applied to be administrator of the Greenawalt Estate,
and the probate court subsequently appointed Freed as the estate administrator. On
June 7, 2004, Freed posted a $600,000 bond from Ohio Casualty Insurance Company
("OCI"). Freed hired attorney Panitch, Freed's son, to handle the probate of the will. On
October 12, 2004, Freed posted a second bond in the amount of $589,000, and filed an
inventory showing approximately $700,000 in assets with respect to the Greenawalt
Estate.
           {¶ 6} Freed was paid a total of $40,000 in fiduciary fees as the administrator,
including a $15,000 fee paid on November 17, 2004, and a $25,000 fee paid on May 1,
2005. Panitch was paid a total of $53,500 in attorney fees, including a $10,000 fee paid
on November 17, 2004, and a $43,500 fee paid on June 10, 2005.
No. 17AP-62                                                                              3

         {¶ 7} In August 2005, Freed filed her first account, making disbursements to all
ten of Greenawalt's nieces and nephews (i.e., his next of kin) in the total amount of
$572,622.60, or $57,266.60 per person. On October 11, 2005, the probate court approved
the first account. On December 16, 2005, Freed filed her final account, making further
distributions in the total amount of $8,811.40 (i.e., $881.14 to each of the ten nieces and
nephews). On October 30, 2006, the probate court approved the final account.
         {¶ 8} Freed died on September 5, 2013, and the Freed Estate was subsequently
opened in Franklin County; Freed's son, Panitch, is the executor of the Freed Estate.
         {¶ 9} In February 2015, additional assets in the Greenawalt Estate were
discovered; specifically, "$106,838.40 was found being held with the Ohio Division of
Unclaimed Funds in Greenawalt's name." (Compl. at ¶ 22.) The Greenawalt Estate was
reopened to handle the new assets, and the probate court "declared Cain and
Lewandowski to be the only legal and proper beneficiaries of the Greenawalt Estate."
(Emphasis sic.) (Compl. at ¶ 22.)        The probate court subsequently approved the
distribution of these newly discovered assets to Cain and Lewandowski, the children of
Ruth Cain. According to the complaint, "[i]t was only at this time that [appellants]
learned of the previous wrongful disbursements and, subsequently, of the excessive
attorney fees and fiduciary fees paid to and fraud committed by [appellees]." (Compl. at
¶ 22.)
         {¶ 10} On June 27, 2016, appellants filed a motion for partial summary judgment
as to Counts 1 (breach of fiduciary duty), 2 (negligence), 3 (conversion), and 4 (legal
malpractice). On July 18, 2016, appellees filed a cross-motion for summary judgment;
also on that date, appellees filed a memorandum contra appellants' motion for partial
summary judgment. On August 15, 2016, appellants filed a response in opposition to
appellees' cross-motion for summary judgment.
         {¶ 11} On January 23, 2017, the trial court filed a decision and entry granting
appellees' cross-motion for summary judgment as to Count 4 (legal malpractice), and
denying appellants' motion for partial summary judgment as to that same count. The trial
court also dismissed appellants' claims for conversion, negligence, breach of fiduciary
duty, and fraud, finding that the probate court had jurisdiction over those claims.
No. 17AP-62                                                                                 4

          {¶ 12} On appeal, appellants set forth the following assignment of error for this
court's review:
                The trial court erred as a matter of law applying the statute of
                limitations; alternatively, questions of material fact exist
                precluding summary judgment.

          {¶ 13} Under their single assignment of error, appellants assert the trial court
erred in granting summary judgment in favor of appellees on appellants' claim for legal
malpractice based on application of the statute of limitations for a legal malpractice
action.     Appellants argue that the cognizable event, for purposes of the statute of
limitations, occurred on April 17, 2015, when the probate court issued its order regarding
the newly discovered assets. Appellants maintain that application of either the discovery
rule or the doctrine of equitable estoppel precludes summary judgment in favor of
appellees.
          {¶ 14} Pursuant to Civ.R. 56(C), summary judgment shall be rendered "if the
pleadings, depositions, answers to interrogatories, written admissions, affidavits,
transcripts of evidence, and written stipulations of fact, if any, timely filed in the action,
show that there is no genuine issue as to any material fact and that the moving party is
entitled to judgment as a matter of law." This court's review of a trial court's decision
granting summary judgment is de novo. Warren v. Morrison, 1oth Dist. No. 16AP-372,
2017-Ohio-660, ¶ 6. Similarly, "[t]he determination of the date a cause of action for legal
malpractice accrues is a question of law reviewed de novo by an appellate court." Cicchini
v. Streza, 160 Ohio App. 3d 189, 2005-Ohio-1492, ¶ 17 (5th Dist.), citing Whitaker v. Kear,
123 Ohio App. 3d 413, 420 (4th Dist.1997).
          {¶ 15} In accordance with R.C. 2305.11(A), "[a]n action for * * * malpractice * * *
shall be commenced within one year after the cause of action accrued." The Supreme
Court of Ohio "has adopted the 'discovery rule' to define the date upon which a cause of
action accrues and the statute of limitations begins to run in a legal malpractice action
pursuant to R.C. 2305.11(A)." Nicholas v. Deal, 12th Dist. No. CA2002-10-242, 2003-
Ohio-7212, ¶ 17. Specifically, "a cause of action for legal malpractice accrues and the
statute of limitations begins to run when the client discovers, or, in the exercise of
reasonable care and diligence should have discovered, that his injury is related to his
attorney's act or non-act." Id.
No. 17AP-62                                                                                5

        {¶ 16} In Zimmie v. Calfee, Halter and Griswold, 43 Ohio St. 3d 54 (1989), "the
Supreme Court of Ohio established a two-part test to determine when the statute of
limitations begins to run on a claim for legal malpractice." Downey v. Corrigan, 9th Dist.
No. 21785, 2004-Ohio-2510, ¶ 11. Specifically, in Zimmie, at syllabus, the Supreme Court
held:
              Under R.C. 2305.11(A), an action for legal malpractice accrues
              and the statute of limitations begins to run when there is a
              cognizable event whereby the client discovers or should have
              discovered that his injury was related to his attorney's act or
              non-act and the client is put on notice of a need to pursue his
              possible remedies against the attorney or when the attorney-
              client relationship for that particular transaction or
              undertaking terminates, whichever occurs later.

        {¶ 17} Thus, Ohio case law requires "two factual determinations: (1) When should
the client have known that he or she may have an injury caused by his or her attorney?
and (2) When did the attorney-client relationship terminate? The latter of these two dates
is the date that starts the running of the statute of limitations." Smith v. Conley, 109 Ohio
St.3d 141, 2006-Ohio-2035, ¶ 4.
        {¶ 18} Under Ohio law, "[t]he elements of a legal malpractice action are (1) an
attorney-client relationship giving rise to a duty, (2) a breach of that duty, and
(3) damages proximately caused by the breach." Montali v. Day, 8th Dist. No. 80327,
2002-Ohio-2715, ¶ 37, citing Krahn v. Kinney, 43 Ohio St. 3d 103, 105 (1989).
        {¶ 19} In its decision granting summary judgment in favor of appellees, the focus
of the trial court's analysis involved the issue of when the cognizable event occurred. The
trial court initially determined, however, without extended discussion, that "the
termination date of the attorney-client relationship was January, 30, 2006," i.e., the date
the probate court approved the final account. (Jan. 23, 2017 Decision & Entry at 11.)
        {¶ 20} At the outset, we note the absence of evidence in the record as to a direct
attorney-client relationship between attorney Panitch and the beneficiaries, Cain and
Lewandowski. The facts on summary judgment indicate that Freed, although an attorney,
was appointed to serve as administrator of the Greenawalt Estate.            Following her
appointment as administrator, Freed retained Panitch, an attorney, to assist with the
administration. In their affidavits and deposition testimony, both Cain and Lewandowski
No. 17AP-62                                                                                                       6

indicate they never spoke with Panitch. They did, however, receive correspondence from
Panitch (and Freed) during the probate proceedings.
         {¶ 21} In general, the Supreme Court has "consistently reinforced the legal
principle that only the client of an attorney or one in strict privity with the client of an
attorney may properly assert a legal malpractice claim." Nye v. Eastman & Smith, Ltd.,
6th Dist. No. L-13-1034, 2013-Ohio-4742, ¶ 23. Thus, "attorneys in Ohio are not liable to
a third party for the good-faith representation of a client, unless the third party is in
privity with the client for whom the legal services were performed." Shoemaker v.
Gindlesberger, 118 Ohio St. 3d 226, 2008-Ohio-2012, ¶ 9. This principal "is rooted in the
attorney's obligation to direct attention to the needs of the client, not to the needs of a
third party not in privity with the client." Id. It has been noted that "[t]his strict privity
rule is statutorily reinforced by the express language set forth in R.C. 5815.16, which
states, 'absent an express agreement to the contrary, an attorney [who] performs legal
services for a fiduciary * * * has no duty or obligation in contract, tort, or otherwise to any
third party.' " Nye at ¶ 24.
         {¶ 22} In their reply brief, appellants rely on case law, including Cuyahoga Cty.
Bar Assn. v. Hardiman, 100 Ohio St. 3d 260, 2003-Ohio-5596, ¶ 8, for the proposition
that an attorney-client relationship can be "created by implication based upon the
conduct of the parties and the reasonable expectations of the person seeking
representation." As evidence of an attorney-client relationship by implication, appellants
cite the actions and written representations of Panitch and Freed, including written
correspondence to the beneficiaries indicating that all ten nieces and nephews of decedent
were     entitled to       distributions       under      Ohio     law.    Appellants       characterize this
correspondence as "written legal advice from attorneys." (Emphasis sic.) (Reply Brief
at 9.)
         {¶ 23} Assuming, without deciding, the existence of an implied attorney-client
relationship, and that such relationship terminated at the time of the final accounting,1 we
agree with the trial court's determination that appellants' claim for legal malpractice was



1 There is no evidence in the record to suggest Panitch performed any legal services for appellants after that

date, i.e., there is no genuine issue of material fact that an attorney-client relationship existed after the estate
was closed in 2006.
No. 17AP-62                                                                               7

barred by the statute of limitations. More specifically, we agree with the trial court's
analysis that the cognizable event occurred no later than January 30, 2006.
       {¶ 24} Under Ohio law, "[a] 'cognizable event' is an event sufficient to alert a
reasonable person that his attorney has committed an improper act in the course of legal
representation." Asente v. Gargano, 10th Dist. No. 04AP-278, 2004-Ohio-5069, ¶ 14.
Further, "[t]he 'cognizable event' puts the plaintiff on notice to investigate the facts and
circumstances relevant to his or her claim in order to pursue remedies, and the plaintiff
need not have discovered all of the relevant facts necessary to file a claim in order to
trigger the statute of limitations." Id.
       {¶ 25} In the present case, the trial court concluded that "the latest date that this
action began accruing was January 30, 2006, when the Final Account was approved."
(Jan. 23, 2017 Decision & Entry at 12.) In addressing the issue of the cognizable event,
the trial court held in part:
               The events that should have put Plaintiffs on notice of their
               claim for legal malpractice occurred between 2004 and 2006
               culminating in the approval of the Final Account on
               January 30, 2006. The information that led Plaintiffs to make
               the determination that Defendants had distributed the
               Green[a]walt Estate incorrectly was present and known to
               Plaintiffs during the process leading up to the Final Account.

               Plaintiffs had knowledge of the content of the Green[a]walt
               Will and the language contained therein.

               ***

               Plaintiffs consented to all accounts and disbursements made
               by Defendants and filed no exceptions. * * * Further, they
               knew what Ms. Freed and Attorney Panitch intended to
               charge in fees and consented to the amounts in two instances.
               With knowledge of all the facts and circumstances, Plaintiffs
               had the opportunity to raise questions and objections during
               the original administration. Finally, they are presumed to
               know the law.

               Plaintiffs argue that the cognizable event occurred in February
               of 2015 when the Probate Court issued an order naming
               Plaintiffs next of kin for the distribution of the newly
               discovered assets. However, the focus of this analysis is on
               what the Plaintiffs were aware of, and not an extrinsic judicial
No. 17AP-62                                                                               8

              determination. * * * As previously stated, Plaintiffs were
              aware of all relevant facts and circumstances by January 30,
              2006. Further, Plaintiffs receipt of advice from separate legal
              counsel in 2014 and 2015 does not constitute the cognizable
              event because Plaintiffs were presumed to know the law.

(Jan. 23, 2017 Decision & Entry at 12-13.)

       {¶ 26} As noted under the facts, the trial court in the instant case dismissed
appellants' claims for conversion, negligence, breach of fiduciary duty, and fraud, finding
the probate court had jurisdiction over those claims. We note that appellants initially
brought all of the above claims, as well as a legal malpractice claim, in the probate court.
The probate court subsequently granted summary judgment in favor of Freed and
Panitch, and against Cain and Lewandowski, with respect to the claims for conversion,
negligence, breach of fiduciary duty, and fraud, finding they were barred by the statute of
limitations. Cain and Lewandowski appealed to this court from the probate court's
decision granting summary judgment in favor of appellees.
       {¶ 27} In a recent decision, Cain v. Panitch, 10th Dist. No. 16AP-758, 2018-Ohio-
1595, this court addressed appellants' argument that the probate court erred in finding
that, even under the discovery rule, the latest date appellants' claims for fraud and
conversion began to accrue was January 30, 2006, when the probate court approved the
final accounting. This court affirmed the probate court's grant of summary judgment,
holding in part that "because appellants had actual and constructive knowledge of all
relevant facts at the time of the final accounting, the probate court properly determined
that the causes of action accrued no later than January 30, 2006." Id. at ¶ 50.
       {¶ 28} Similarly, in the instant case, we find the trial court did not err in its
determination that the cognizable event, for purposes of the legal malpractice claim, was
no later than January 30, 2006. Here, there is no relevant or material fact that appellants
were not aware of as of that date. As noted by the trial court, Cain and Lewandowski were
aware of the terms of the will, and that their mother was named in the will. Further, they
were fully aware of the final distribution of the assets and what appellees told them
regarding the distribution, including the fact that all ten nieces and nephews of decedent
were to receive an equal share of decedent's estate. As also found by the trial court, Cain
and Lewandowski consented to all accounts and disbursements, and all attorney and
No. 17AP-62                                                                                   9

fiduciary fees charged were identified in the probate court documents (and consented to
by Cain and Lewandowski).
        {¶ 29} Appellants contend the cognizable event did not occur until 2015, when the
probate court issued a decision regarding the unclaimed funds, i.e., when they
"discovered" they were the sole proper and legal beneficiaries under Ohio's anti-lapse
statute; appellants also contend they did not learn until 2015, after speaking with a new
attorney, that the fees charged in the 2006 probate proceedings were excessive, pursuant
to the probate statute (R.C. 2113.35) setting forth the compensation allowed
administrators. This court has held, however, that "[t]he focus should be on what the
client was aware of and not an extrinsic judicial determination." McDade v. Spencer, 75
Ohio App. 3d 639, 643 (10th Dist.1991). Moreover, the cognizable event "does not require
actual discovery of the existence of a legal malpractice claim." (Emphasis sic.) Taylor v.
Lord, 7th Dist. No. 06 BE 46, 2007-Ohio-1565, ¶ 38, citing Zimmie at 58.
        {¶ 30} Significantly, the discovery rule "applies to the 'discovery of facts, not to the
discovery of what the law requires.' " Koe-Krompecher v. Columbus, 10th Dist. No. 05AP-
697, 2005-Ohio-6504, ¶ 15, quoting Lynch v. Dial Fin. Co., 101 Ohio App. 3d 742, 747 (8th
Dist.1995). As such, "ignorance of the law does not toll the statute of limitations." Lynch
at 748. Further, under Ohio law, "constructive knowledge of facts, rather than actual
knowledge of their legal significance, is enough to start the statute of limitations running
under the discovery rule." (Emphasis sic.) Flowers v. Walker, 63 Ohio St. 3d 546, 549
(1992). In this respect, "[c]onstructive knowledge may be imputed from matters freely
available in the public record." Zook v. JPMorgan Chase Bank Natl. Assn., 10th Dist. No.
15AP-750, 2017-Ohio-838, ¶ 41 ("Charging beneficiaries with knowledge of publicly
available information or information obtained through minimum investigation prevents
them from 'bury[ing] their head in the sand' with matters affecting an inheritance or
expectancy."). Id., quoting Gracetech, Inc. v. Perez, 8th Dist. No. 96913, 2012-Ohio-700,
¶ 16, fn. 3.
        {¶ 31} As noted, at the time of the final accounting, appellants had possession of all
facts regarding the terms of the will and the manner of distribution.              Again, it is
constructive knowledge of the facts, rather than actual knowledge of their legal
significance, that is enough to start the statute of limitations under the discovery rule.
No. 17AP-62                                                                                   10

Flowers at 549. Appellants also had full knowledge of (and consented to) all the fees
which they now claim were excessive. Appellants' discovery, years later, that the fees were
allegedly excessive under the probate statute based on information from another attorney
is not sufficient to delay the statute of limitations. Lynch at 748 (plaintiffs knew or should
have known about itemized charges on documents they signed; "[w]hat plaintiffs
'discovered' seventeen years later is that their lawyer told them that these charges
allegedly violated R.C. 1321.57," but such discovery "cannot be used to circumvent the
statute of limitations").
       {¶ 32} On review, we agree with the trial court that the cognizable event occurred,
at the latest, on January 30, 2006, when the probate court approved the final accounting.
At that time, appellants had knowledge of all relevant facts sufficient to place a reasonable
person on notice that further inquiry was necessary relevant to a potential claim. Thus,
the trial court did not err in its determination that the malpractice claim was not timely.
       {¶ 33} Appellants' alternative argument that the statute of limitations should be
tolled based on the doctrine of equitable estoppel is not persuasive. Appellants assert that
equitable estoppel is applicable based on representations made by appellees regarding the
distribution of assets under Ohio's anti-lapse statute, i.e., representations by Freed and
Panitch that the assets of the Greenawalt Estate would be distributed to all ten nieces and
nephews.
       {¶ 34} The doctrine of equitable estoppel "precludes a party from asserting certain
facts where the party, by his conduct, has induced another to change his position in good-
faith reliance upon that conduct." Helman v. EPL Prolong, Inc., 139 Ohio App. 3d 231,
245-46 (7th Dist.2000), citing State ex rel Cities Serv. Oil Co. v. Orteca, 63 Ohio St. 2d
295, 299 (1980). Under Ohio law, equitable estoppel "may be employed to prohibit the
inequitable use of the statute of limitations." Id. at 246, citing Hutchinson v. Wenzke, 131
Ohio App. 3d 613, 615 (2d Dist.1999); Walworth v. BP Oil Co., 112 Ohio App. 3d 340, 345
(8th Dist.1996); Schrader v. Gillette, 48 Ohio App. 3d 181, 183 (11th Dist.1988).
       {¶ 35} A party seeking to invoke equitable estoppel must prove the following
elements: " '(1) that the defendant made a factual misrepresentation; (2) that it is
misleading; (3) [that it induced] actual reliance which is reasonable and in good faith; and
(4) [that the reliance caused] detriment to the, relying party.' " Helman at 246, quoting
No. 17AP-62                                                                                11

Doe v. Blue Cross/Blue Shield of Ohio, 79 Ohio App. 3d 369, 379 (10th Dist.1992).
Further, "in the context of a statute-of-limitations defense, a plaintiff must show either 'an
affirmative statement that the statutory period to bring an action was larger than it
actually was' or 'promises to make a better- settlement of the claim if plaintiff did not
bring the threatened suit' or 'similar representations or conduct' on defendant's part." Id.,
quoting Cerney v. Norfolk & W. Ry. Co., 104 Ohio App. 3d 482, 488 (8th Dist.1995).
       {¶ 36} In Lottridge v. Gahanna-Creekside Invests., LLC, 10th Dist. No. 14AP-600,
2015-Ohio-2168, this court addressed a plaintiff's claim that the doctrine of equitable
estoppel should preclude the defendants from raising the applicable statute of limitations
as a defense based on alleged misrepresentations by the defendants. In analyzing this
issue, this court cited with approval a decision of the Fifth District Court of Appeals, Kegg
v. Mansfield, 5th Dist. No. 2000CA00311 (Apr. 30, 2001), in which that court "rejected
the application of equitable estoppel when the alleged representations related to the
merits of plaintiff's claims and were 'in no way related to misrepresentations concerning
the statute of limitations or a promise of settlement.' " Lottridge at ¶ 21, quoting Kegg.
This court also relied on a federal decision, Allen v. Andersen Windows, Inc., 913
F. Supp. 2d 490, 511 (S.D.Ohio 2012), in which that court applied Ohio law to find that the
doctrine was inapplicable where the complaint, while containing allegations that the
defendant "engaged in acts and omissions that concealed defects," and that the plaintiff
and others "could not detect" such latent defects, was "devoid of any allegation that [the
defendant] made a misrepresentation that induced her to forgo filing suit, which is the
sine qua non of equitable estoppel as it relates to estoppel to rely on the statute of
limitations as a defense." (Emphasis sic.)
       {¶ 37} In Cain, this court addressed the contention by appellants that the doctrine
of equitable estoppel should prevent the statute of limitations from barring their claims
for breach of fiduciary duty and negligence in the proceedings before the probate court.
This court, relying on Lottridge and the authorities cited therein, held that "while
appellants contend that appellees made misrepresentations going to the merits of their
claims, i.e., that appellees misrepresented the law by informing them that all ten of the
decedent's nieces and nephews were beneficiaries under Ohio's statute of descent and
distribution, the record contains no evidence as to purported misrepresentations inducing
No. 17AP-62                                                                                  12

appellants to delay or forgo filing a lawsuit." Cain at ¶ 41. Finding that "the alleged
misrepresentations by appellees 'are in no way related to misrepresentations concerning
the statute of limitations,' " this court held that the doctrine of equitable estoppel was not
applicable to toll the statute of limitations. Id., quoting Kegg.
         {¶ 38} Similarly, in the instant case, the identical purported misrepresentations by
appellees (i.e., that the Greenawalt estate assets were required to be divided among all ten
nieces and nephews), while related to the merits of the claim, are " 'in no way related to
misrepresentations concerning the statute of limitations.' " Accordingly, we find no error
by the trial court in failing to apply the doctrine of equitable estoppel.
         {¶ 39} Based on this court's de novo review, we conclude the trial court properly
granted summary judgment in favor of appellees on appellants' claim for legal malpractice
based on the statute of limitations. We therefore overrule appellants' single assignment of
error.
         {¶ 40} Based on the foregoing, appellants' single assignment of error is overruled
and the judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                             Judgment affirmed.

                             KLATT and HORTON, JJ., concur.

                                 ___________________